IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 24, 2009
                                     No. 08-51053
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSE BENITO ANAYA-DE ANDA, also known as Jose Benito Anaya,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                          USDC No. 3:08-CR-1177-ALL


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       Jose Benito Anaya-De Anda (Anaya) pleaded guilty to illegally reentering
the United States following deportation and was sentenced to a 41-month term
of imprisonment. Anaya concedes that precedent forecloses his argument that
the nonexistence of a fast-track program in the judicial district in which he was
sentenced results in an unfair disparity between his sentence and sentences
imposed in districts having such programs. See United States v. Gomez-Herrera,
523 F.3d 554, 563 (5th Cir. 2008). He also concedes that precedent forecloses

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-51053

his argument that the lack of an empirical basis for U.S.S.G. § 2L1.2 precludes
an appellate presumption that his sentence is reasonable. See United States v.
Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009), petition for cert. filed
(June 24, 2009) (No. 08-11099).
      Anaya asserts that the district court failed to consider that his criminal
history was overrepresented and further asserts that his sentence was excessive.
He contends that his offense was at bottom merely an international trespass and
that his sentence was too severe for the crime. The district court considered
Anaya’s arguments for a sentence below the range set by the Sentencing
Guidelines but determined that a sentence at the low end of that range was
appropriate.
      We review a sentence for reasonableness. See Gall. v. United States, 128
S. Ct. 586, 596-97 (2007). Because it is within the properly calculated guidelines
range, Anaya’s sentence is entitled to a presumption of reasonableness. See Rita
v. United States, 551 U.S. 338, 127 S. Ct. 2456, 2462 (2007); Mondragon-
Santiago, 564 F.3d at 361. Anaya offers no good reason for us to disturb that
presumption.    See Gall, 128 S. Ct. at 597 (stating that “the fact that the
appellate court might reasonably [conclude] that a different sentence [is]
appropriate is insufficient to justify reversal of the district court”); United States
v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006) (rejecting contentions that the
defendant had committed what was “‘at bottom’” merely “an international
trespass” and that his within-guidelines sentence was too severe for the crime
and thus unreasonable).
      AFFIRMED.




                                          2